—Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered December 2, 1998, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the jury verdict convicting him of robbery in the first degree and acquitting him of criminal possession of a weapon in the third degree was repugnant or inconsistent is not preserved for appellate review as no objection was raised before the jury was discharged (see, People v Satloff 56 NY2d 745).
In addition, the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Moreover, the trial court’s refusal to charge the lesser-included offense of larceny by false promise was not error (see, *398People v Norman, 85 NY2d 609; People v Wedgeworth, 104 AD2d 915).
The defendant’s remaining contentions are without merit. Goldstein, J. P., McGinity, Luciano and Feuerstein, JJ., concur.